



EXHIBIT 10.5


Matthew Lanigan
Amendment to Employment Agreement and Change in Control Agreement
April 6, 2020




This Amendment is entered into between Matthew Lanigan (“Executive”) and Newpark
Resources, Inc. (“Company”) and amends that certain Employment Agreement dated
effective April 22, 2016, between the Company and the Executive (the “Employment
Agreement”) as well as that certain Change in Control Agreement dated effective
April 22, 2016 between the Company and the Executive (the “Change in Control
Agreement”).


Due to the current economic situation, Executive and the Company mutually agree
that Executive’s current annualized Base Salary of Four Hundred Twenty-Three
Thousand Five Hundred Dollars and No Cents ($423,500.00) established pursuant to
Section 1.2(a) of Executive’s Employment Agreement will be temporarily reduced
by 15% to Three Hundred Fifty-Nine Thousand Nine Hundred Seventy-Five Dollars
and No Cents ($359,975.00). This temporary 15% reduction to Executive’s
annualized Base Salary will take effect on April 1, 2020 and will continue in
effect until a date to be mutually agreed in writing by and between the
Executive and the Company (the “End Date”, and the period from the Effective
Date until the End Date, the “Reduction Period”).


Executive’s Base Salary for purposes of calculating incentive compensation
payments contemplated by Section 1.2(b) of the Employment Agreement will
likewise be adjusted effective as of April 1, 2020 to reflect this temporary 15%
reduction in Executive’s annualized Base Salary.


Executive and the Company agree that this temporary 15% reduction in Executive’s
annualized Base Salary and the corresponding adjustment to Executive’s incentive
compensation are being made with the full knowledge and consent of Executive.
Executive and the Company further agree that this temporary 15% reduction in
Executive’s annualized Base Salary and the corresponding adjustment to
Executive’s incentive compensation do not constitute “Good Reason” for any
purpose under the Employment Agreement including, without limitation, Section
2.1 and Section 2.3 of the Employment Agreement, or a termination by the
Company.


Executive and the Company agree that if Executive’s employment is terminated at
any time during the Reduction Period pursuant to Section 2.3 of Executive’s
Employment Agreement, Executive’s “lump sum payment” provided for in Section
2.3(i)(A) or 2.3(i)(B) will be calculated based upon Executive’s annualized Base
Salary immediately prior to the Reduction Period and not on Executive’s Base
Salary at the time of termination.


Executive and the Company agree that if Executive’s employment is terminated at
any time during the Reduction Period, pursuant to Section 2.2 of the Change in
Control Agreement, as a result of a Change in Control (as defined in the Change
in Control Agreement) or a Potential Change in Control (as defined in the Change
in Control Agreement), Executive’s Termination Benefit provided for in Section
3.3 and Annex A of the Change in Control Agreement will be calculated based upon
Executive’s Base Salary immediately prior to the Reduction Period and not on
Executive’s base salary at the time of termination.


All other terms and provisions in the Employment Agreement and the Change in
Control Agreement remain unchanged and in full force and effect.







--------------------------------------------------------------------------------

Amendment to Employment Agreement and Change of Control Agreement between
Matthew Lanigan and Newpark Resources, Inc.






AGREED and ACCEPTED on this 6th day of April, 2020.






/s/ Matthew Lanigan
 
Matthew Lanigan (Executive)
 
 
 
/s/ Paul L. Howes
 
Paul L. Howes
 
President & CEO
 
Newpark Resources, Inc.
 
 
 
 
 
 
 







2